DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 31 regarding its dependency in the reply filed 7 June 2022 is acknowledged and accordingly the claim rejection thereto for the reasons outlined in the office action mailed 7 March 2022 has been withdrawn as moot in light of said amendment.

Double Patenting
Applicant’s terminal disclaimer filed 7 June 2022 was accepted on 8 June 2022 and accordingly the double patenting claim rejections to each of claims 1, 32, 34, and 37-42 have been withdrawn as moot in light of said terminal disclaimer.

Response to Arguments
Applicant’s arguments, see last paragraph, page 1 through first paragraph, page 3 of Applicant’s remarks, filed 7 June 2022, with respect to claims 1, 31, 32, 34, and 37-42 have been fully considered and are persuasive. Accordingly, the rejections of each of claims 1, 31, 32, 34, and 37-42 have been withdrawn because the 35 U.S.C. 112 rejection of claim 31 and the double patenting rejections of claims 1, 32, 34, and 37-42 of the last office action mailed 7 March 2022 have been overcome for the reasons noted above.
Reasons for Allowance
Claims 1 and 21-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a passive aerosol diluter system comprising a primary diluter device having a first inlet coupled pneumatically downstream from the aerosol sample inlet, the first inlet and the second inlet comprising a portion of a recirculating dilution portion of the passive aerosol diluter system; a flow diverter device, and a filter coupled pneumatically downstream of and in fluid communication with the flow diverter device to receive the remaining portion of the sampled aerosol stream from the aerosol sample inlet to provide a filtered aerosol stream to the second inlet of the primary diluter device, when considered in combination with the other limitations recited in the instant claim.
As to claims 21-33: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.

As to claim 34: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a method of diluting a sampled aerosol stream, the method comprising receiving a sample of an aerosol stream at a primary diluter, the primary diluter device having a first inlet coupled pneumatically downstream from an aerosol sample inlet, combining, in the primary diluter device, the filter portion with an additional sampled aerosol stream received from the aerosol sample inlet, filtering the remaining portion of the sampled aerosol stream and providing a filtered aerosol stream to the second inlet of the primary diluter device, when considered in combination with the other limitations recited in the instant claim.
As to claims 35-41: Each of said claims depends ultimately from claim 34 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.

As to claim 42: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a tangible computer-readable storage medium having no transitory components and storing instructions that cause one or more processors to perform operations comprising receiving a sample of an aerosol stream at a primary diluter, the primary diluter having a first inlet coupled pneumatically downstream from an aerosol sample inlet and a second inlet to accept a filtered portion of the sampled aerosol stream; combining, in the primary diluter device, the filtered portion with an additional sampled aerosol stream received from the aerosol sample inlet, and filtering the remaining portion of the sampled aerosol stream and providing a filtered aerosol stream to the second inlet of the primary diluter device, when considered in combination with the other limitations recited in the instant claim.
As to claim 43: The claim depends directly from claim 42 and accordingly is indicated allowable at least by virtue of its dependency upon an allowable independent claim.

As to claim 44: The claim was indicated allowable for reasons noted in the office action mailed 7 March 2022 and because it has not been amended in the reply filed 7 June 2022, it is indicated allowable herein for the same reasons indicated in the 7 March 2022 office action and is not repeated herein for brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856